       Case 1:13-cv-08916-WHP Document 267 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 MARIBEL BAEZ, et al.,                        :
                                              :
                     Plaintiffs,              :
                                              :
              -against-                       :         13cv8916
                                              :
 NEW YORK CITY HOUSING                        :         ORDER
 AUTHORITY,                                   :
                                              :
                     Defendant.               :
                                              :

WILLIAM H. PAULEY III, Senior United States District Judge:

             The Clerk of Court is directed to strike ECF Nos. 261 and 266.

Dated: October 5, 2020
       New York, New York

                                                  SO ORDERED:
